Title: To Thomas Jefferson from William Emerson, 18 October 1805
From: Emerson, William
To: Jefferson, Thomas


                  
                     Sir,
                     New Orleans Octr. 18th. 1805
                  
                  Having been lately appointed by the Collector of this Port to act as Surveyor pro. tem. untill your Excellency shall think fit to make an appointment, and encouraged by him to make this application. I take the Liberty of handing you the inclosed Certificate Signed by a number of respectable merchants of this place, soliciting the same, Also a Copy of an application to the Collector in my behalf in April last for the appointment of Weigher and Guager, which had previously been disposed of, should Your Excellency think proper to bestow the appointment on me I hope by a faithful discharge of the Duties of Said office, to  your approbation, as well as that of the Publick.
                  I have the Honor to be with much respect Your very humble Servt.
                  
                     William Emerson
                     
                  
               